Duncan, Judge
(dissenting):
Since I believe that the appellant’s previous conviction and sentence to confinement by summary court-martial is constitutionally invalid for the reasons set forth in my separate opinion in United States v Alderman, 22 USCMA 298, 46 CMR 298 (May 26, 1973), I am unable to state that the sentence in this case might not have been different had the military judge known that the prior conviction “had been unconstitutionally obtained.” United States v Tucker, 404 US 443, 448 (1972).
I would return the record of trial to the Judge Advocate General of the Army for submission to the Court of Military Review for redetermination of the sentence without consideration of the evidence of the summary court-martial conviction.